DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2022 has been entered.
Claims 1-38 are pending in the application.  Claims 1, 6-20, and 25-38 have been amended.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-178015 was received on 15 October 2020 as required by 37 CFR 1.55.

Drawings
The drawings filed on 25 September 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to examiner what operation state is considered to be a state where the liquid is ejected from the ejecting portion and what operation state is considered where the liquid is not ejected from the ejecting portion.  
Applicants arguments dated 15 September 2022 (pg. 13, ¶3), cite that claims 6-8 (and likewise Claims 25-27) refer to ejection operations while claims 9-12 (and likewise Claims 28-31) refer to non-ejection operations.  
However, this is in contrast to Applicant’s own specification (¶0310) which refers to the operation state of the head being ejecting portion-related information based on the operation state of the print head is stored in the storage regions M4 (Claim 6, ¶0226), M8 (Claim 7, ¶0233), M12 (Claim 8, ¶0245), M14 (Claim 9, ¶0260), M16 (Claim 9, Fig. 19; ¶0257, 0263), M20 (Claim 10, ¶0270), M21 (¶0283, Claim 11), and M28 (Claim 12, ¶0295).  It is unclear how the operation state of the print head can simultaneously include a liquid being ejected from the ejecting portion (¶0310) and a liquid is not ejected from the ejecting portion (Applicant arguments, pg. 13, ¶3).  
Examiner for purposes of examination interprets the claims in light of the specification.  The specification is silent as to an operation state of the print head where the liquid is not ejected from the ejecting portion.  The specification provides no examples of the operation state of the print head where liquid is not ejected from the ejecting portion.  The specification explicitly discloses that each operation state claimed (Fig. 19; ¶0310) is an example of an operation state of where liquid is ejected from the ejecting portion.  Thus Claims 1 and 20 are indefinite.
Claims 2-19 and 21-38 are indefinite because they inherit the deficiencies of Claims 1 and 20 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6-7,9, 16, 20, 21, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hiyoshi et al. (US PGPub 2018/0079207 A1), hereinafter Hiyoshi, in view of Low et al. (US PGPub 2008/0097770 A1), hereinafter Low, and further in view of Oguchi (US PGPub 2018/0281478 A1).
With regard to Claim 1, Hiyoshi discloses a print head (head 22; Figs. 1-3) assembled to a liquid ejecting apparatus (Fig. 1; printer 1) ejecting a liquid with respect to a medium (¶0013), the print head (22) comprising: 
an ejecting portion ejecting the liquid in response to a drive signal (Abstract); and 
an electrically erasable non-volatile memory (Fig. 2; non-volatile memory 36; ¶0028, 0034), 
wherein the non-volatile memory (36) stores history information which changes in accordance with an operation state of the print head (¶0034, memory 36 stores various information of the head, for example, unique info, maintenance info, serial number, recommended voltage, acoustic length, usage history of the head such as date and time of a first use of the head, date and time of a last use, number of lines cumulatively printed, operating temp, etc.); and the operation state of the print head includes a first state where the liquid is ejected from the ejecting portion  (¶0034, operation state being number of lines cumulatively printed) and a second state where the liquid is not ejected from the ejecting portion (usage history of the head such as date and time of first and last use of the head, maintenance info, operating temp, recommended voltage, ¶0034; Note: see 112b rejection above).
Although, Hiyoshi does not explicitly disclose history information changing, this feature is seen to be an inherent teaching of the device since usage history of the head and maintenance info change in accordance with usage and time.
Hiyoshi does not explicitly disclose the history information includes information on whether the print head can be recycled or reused.
The  secondary reference of Low discloses history information  includes information on whether the print head can be recycled or reused (¶0019, 0023-26; Claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the information on whether the cartridge/head can be recycled or reused of Low, with the print head of Hiyoshi, in order to notify the user, the head/cartridge is still reusable or returning a cartridge/head for rebate/voucher, as taught by ¶0011).
The tertiary reference of Oguchi discloses a second state where the liquid is not ejected from the ejecting portion (¶0092; 0105, cumulative count of feeding errors stored in EEPROM since initial setup of printer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the number of times of occurrence of the feeding error stored in the EEPROM of Oguchi, with the combination of Hiyoshi-Low, in order to shorten preparation processing time while reducing the load on the elements or parts of the ink-jet recording apparatus, as taught by (¶0006).

With regard to Claim 2, Hiyoshi-Low does not explicitly disclose wherein the non-volatile memory is an EEPROM.
The tertiary reference of Oguchi discloses wherein the non-volatile memory is an EEPROM(¶0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the EEPROM of Oguchi, with the combination of Hiyoshi-Low, in order to retain information even after the power supply is shut off, as taught by Oguchi (¶0087).

With regard to Claim 4, Hiyoshi further discloses a first ejecting module including a first ejecting portion as the ejecting portion (¶0032, discharge nozzles 31; Fig. 2); 
a second ejecting module including a second ejecting portion as the ejecting portion (¶0032, discharge nozzles 31; Fig. 2); and 
a circuit substrate (Fig. 2; substrate 34; ¶0032) electrically coupled to the first ejecting module and the second ejecting module (¶0028, 0032-0033), wherein the non-volatile memory (36)is disposed on the circuit substrate (Fig.  2; substrate 34).

With regard to Claim 6, Hiyoshi further discloses wherein the operation state includes the first state where the liquid is ejected from the ejecting portion (Abstract), and the history information includes a cumulative printing surface count of the medium where the liquid is ejected by the ejecting portion (¶0034) after the assembly of the print head to the liquid ejecting apparatus.
Although Hiyoshi does not explicitly disclose a cumulative printing count after assembly of the print head to the ejecting apparatus, this feature is seen as an inherent teaching of the device, since the head must be connected for printing in order to acquire a cumulative printing count, in order to function as intended.

With regard to Claim 7, Hiyoshi further discloses wherein the operation state includes a further state where the print head is assembled in the liquid ejecting apparatus, and the history information includes an elapsed day count (¶0034) since the assembly of the print head to the liquid ejecting apparatus.
Although Hiyoshi does not explicitly disclose an elapsed day count since the assembly of the print head to the ejecting apparatus, this feature is seen as an inherent teaching of the device, since the head must be connected for the count to accumulate, in order to function as intended (¶0027, 0038-0046, power supply circuit 24 powers ink jet print head components including non-volatile memory reading-writing; ¶0082, communication with non-volatile memory).

With regard to Claim 9, Hiyoshi-Low do not explicitly disclose .wherein the operation state includes a state where a transport error occurs in the medium transported to the print head, and the history information includes how many times the transport error occurs after the assembly of the print head to the liquid ejecting apparatus
The tertiary reference of Oguchi discloses wherein the operation state includes a state where a transport error occurs in the medium transported to the print head, and the history information includes how many times the transport error occurs after the assembly of the print head to the liquid ejecting apparatus (¶0092; 0105, cumulative count of feeding errors stored in EEPROM since initial setup of printer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the number of times of occurrence of the feeding error stored in the EEPROM of Oguchi, with the combination of Hiyoshi-Low, in order to shorten preparation processing time while reducing the load on the elements or parts of the ink-jet recording apparatus, as taught by (¶0006).

With regard to Claim 16, this claim recites limitations that are similar and in the same scope of invention as claim 9 above; therefore claim 16 is rejected for the same rejection rationale/basis as described in claim 9.

With regard to Claim 20, Hiyoshi discloses a liquid ejecting apparatus (¶0013) comprising: a drive signal output circuit outputting a drive signal (Fig. 1; Abstract); and a print head assembled to the liquid ejecting apparatus ejecting a liquid with respect to a medium (head 22; Figs. 1-3), wherein the print head includes an ejecting portion ejecting the liquid in response to the drive signal (Abstract) and an electrically erasable non-volatile memory (Fig. 2; non-volatile memory 36; ¶0028, 0034), and the non-volatile memory (36) stores history information which changes in accordance with an operation state of the print head (¶0034, memory 36 stores various information of the head, for example, unique info, maintenance info, serial number, recommended voltage, acoustic length, usage history of the head such as date and time of a first use of the head, date and time of a last use, number of lines cumulatively printed, operating temp, etc.).
Although, Hiyoshi does not explicitly disclose history information changing, this feature is seen to be an inherent teaching of the device since usage history of the head and maintenance info change in accordance with usage and time.
Hiyoshi does not explicitly disclose the history information includes information on whether the print head can be recycled or reused.
The  secondary reference of Low discloses history information  includes information on whether the print head can be recycled or reused (¶0019, 0023-26; Claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the information on whether the cartridge/head can be recycled or reused of Low, with the print head of Hiyoshi, in order to notify the user, the head/cartridge is still reusable or returning a cartridge/head for rebate/voucher, as taught by ¶0011).

With regard to Claims 20-21, 23, 25 and 26, these claims recite limitations that are similar and in the same scope of invention as claims 1, 2, 4, 6, and 7, respectively, above; therefore claims 20-21, 23, 25 and 26 are rejected for the same rejection rationale/basis as described in claims 1, 2, 4, 6, and 7, respectively.

Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hiyoshi, in view of Low, in view of Oguchi, and further in view of Ge et al. (US PGPub 2017/0279044 A1), hereinafter Ge.
With regard to Claim 3, Hiyoshi does not explicitly disclose wherein the non-volatile memory is a flash memory.
The quaternary reference of Ge discloses wherein the non-volatile memory is a flash memory (¶0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flash memory of Ge, with the combination of Hiyoshi-Low-Oguchi, in order to provide persistent data when not powered as a matter of design choice, as taught by Ge (¶0007).

With regard to Claim 22, this claim recites limitations that are similar and in the same scope of invention as claim 3, respectively, above; therefore claim 22 is rejected for the same rejection rationale/basis as described in claim3.

Claims 5-8, 13-15, 24-27, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hiyoshi, in view of Low, in view of Oguchi and further in view of Tsuchihashi et al. (US PGPub 2019/0291412 A1), hereinafter Tsuchihashi.
With regard to Claim 5, Hiyoshi further discloses an ejecting module including the ejecting portion (¶0031-0033; Figs. 2-3); 
a circuit substrate electrically coupled to the ejecting module (Fig. 2; substrate 34; actuator 33; ¶0032-0033).
Hiyoshi-Low-Oguchi does not explicitly disclose a housing to which the circuit substrate and the ejecting module are assembled, wherein the non-volatile memory is disposed in the ejecting module.
The quaternary reference of Tsuchihashi discloses a housing to which the circuit substrate and the ejecting module are assembled (Figs. 4-5; ¶0062-0063), wherein the non-volatile memory is disposed in the ejecting module (¶0062-0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the non-volatile memory disposed in the ejecting module of Tsuchihashi, with the combination of Hiyoshi-Low-Oguchi, in order to allow an electric connection therebetween to be made that corresponds to information acquisition for the device, as taught by Tsuchihashi (¶0062).

With regard to Claim 8, Hiyoshi-Low does not explicitly disclose wherein the operation state includes a further state where an error occurs in the print head, and the history information includes how many times the error occurs in the print head after the assembly of the print head to the liquid ejecting apparatus.
The quaternary reference of Tsuchihashi discloses wherein the operation state includes a further state where an error occurs in the print head, and the history information includes how many times the error occurs in the print head after the assembly of the print head to the liquid ejecting apparatus (¶0061, malfunction histories when attached; ¶0062. Lines 4-6, non-volatile memory provided in an ejecting unit, information transmitted when ejecting unit is attached to a recording head; ¶0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the malfunction history of Tsuchihashi, with the combination of Hiyoshi-Low-Oguchi, in order to reduce the degradation of printed objects, as taught by Tsuchihashi (¶0060).

With regard to Claim 13, this claim recites limitations that are similar and in the same scope of invention as claim 6 above; therefore claim 13 is rejected for the same rejection rationale/basis as described in claim 6.

With regard to Claim 14, this claim recites limitations that are similar and in the same scope of invention as claim 7 above; therefore claim 14 is rejected for the same rejection rationale/basis as described in claim 7.

With regard to Claim 15, this claim recites limitations that are similar and in the same scope of invention as claim 8 above; therefore claim 15 is rejected for the same rejection rationale/basis as described in claim 8.

With regard to Claims 24-27 and 32-34, these claims recite limitations that are similar and in the same scope of invention as claims 5-8 and 13-15, respectively, above; therefore claims 24-27 and 32-34 are rejected for the same rejection rationale/basis as described in claims 5-8 and 13-15, respectively.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 112b rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 10 is that applicants claimed invention includes a print head wherein the operation state includes a state where capping processing of attaching a cap to a nozzle where the liquid is ejected from the ejecting portion is executed, and the history information includes how many times the capping processing is executed after the assembly of the print head to the liquid ejecting apparatus.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 112b rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 11 is that applicants claimed invention includes a print head wherein the operation state includes a state where wiping processing of wiping a nozzle surface provided with a nozzle where the liquid is ejected from the ejecting portion is executed, and the history information includes how many times the wiping processing is executed after the assembly of the print head to the liquid ejecting apparatus.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 112b rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 12 is that applicants claimed invention includes a print head wherein the operation state includes a state where cleaning processing is executed in the ejecting portion, and the history information includes how many times the cleaning processing is executed after the assembly of the print head to the liquid ejecting apparatus.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 112b rejection is overcome.  
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 16 is that applicants claimed invention includes a print head wherein the operation state includes a state where a transport error occurs in the medium transported to the print head, and the history information includes how many times the transport error occurs after the assembly of the ejecting module to the housing.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 112b rejection is overcome.  
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 17 is that applicants claimed invention includes a print head wherein the operation state includes a state where capping processing of attaching a cap to a nozzle where the liquid is ejected from the ejecting portion is executed, and the history information includes how many times the capping processing is executed after the assembly of the ejecting module to the housing.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 112b rejection is overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 18 is that applicants claimed invention includes a print head wherein the operation state includes a state where wiping processing of wiping a nozzle surface provided with a nozzle where the liquid is ejected from the ejecting portion is executed, and the history information includes how many times the wiping processing is executed after the assembly of the ejecting module to the housing.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 112b rejection is overcome.  
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 19 is that applicants claimed invention includes a print head wherein the operation state includes a state where cleaning processing is executed in the ejecting portion, and the history information includes how many times the cleaning processing is executed after the assembly of the ejecting module to the housing.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 29-31 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 112b rejection is overcome.  The primary reasons for allowability for Claims 29-31 are the same reasons as cited for Claims 10-12 above.
Claims 36-38 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 112b rejection is overcome.  The primary reasons for allowability for Claims 36-38 are the same reasons as cited for Claims 17-19 above .

Response to Arguments
Applicant's arguments, see pages 13-14, filed 15 September 2022 with respect to the rejection(s) of claim(s) 1-4, 6, 7, 20, 23, 25, and 26 under 35 U.S.C. 103 are moot in view of the new grounds of rejection applied to the claim(s) in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853